







EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of October 2, 2017 (the
“Effective Date”), is made by and between Bravo Brio Restaurant Group, Inc., an
Ohio corporation (the “Employer”) and Diane D. Reed (“Executive”).


RECITALS
WHEREAS, the Employer desires to hire Executive as its Chief Financial Officer,
and Executive desires to accept such employment, on the terms and conditions set
forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement, intending to be legally
bound, hereby agree as follows.
AGREEMENTS
1.
Employment. Executive’s employment hereunder shall commence on the Effective
Date and shall continue until terminated in accordance with Section 1(c) hereof
(the “Employment Period”).

(a)Position and Duties.
(i)During the Employment Period, Executive shall serve as the Chief Financial
Officer of the Employer and shall have the normal duties, responsibilities and
authority implied by such position and such other duties and responsibilities as
are assigned by the Chief Executive Officer and/or his or her designee.
(ii)During the Employment Period, Executive shall report to the Chief Executive
Officer and/or his or her designee, and Executive shall devote Executive’s best
efforts and Executive’s full business time and attention to the business and
affairs of the Employer and its Affiliates. Executive shall not engage, directly
or indirectly, in any other business, investment or activity that (a) interferes
with the performance of Executive’s duties under this Agreement (which shall
include the preceding sentence), (b) is contrary to the interests of the
Employer or any of its Affiliates or (c) requires any portion of Executive’s
business time; provided, however, that, to the extent that the following does
not impair Executive’s ability to perform Executive’s duties pursuant to this
Agreement (which shall include the preceding sentence), Executive, with the
Board’s prior written approval (which approval may be withheld in the sole
discretion of the Board), may serve on the board or committee of any charitable,
religious, or educational institution.
(b)Salary, Bonus, Benefits and Expenses.
(i)Salary. During the Employment Period, the Employer will pay Executive a base
salary of $265,000 per annum (the “Base Salary”). The Board may review the Base
Salary of Executive and may adjust the Base Salary by such amount as the Board,
in its sole discretion, shall deem appropriate. The term “Base Salary” as used
in this Agreement shall refer to the Base Salary as it may be so adjusted.
(ii)Annual Bonus. During the Employment Period, Executive shall be eligible to
earn an annual bonus (the “Annual Bonus”) based upon the achievement of
corporate and/or individual performance goals established by the Board in its
sole and absolute discretion. Any Annual Bonus earned by Executive shall be paid
to Executive no later than March 15th of the year following the





--------------------------------------------------------------------------------





year to which such Annual Bonus relates; provided, that no Annual Bonus will be
paid to Executive unless Executive has been continuously employed by the
Employer through the end of the fiscal year for which the Annual Bonus was
earned.
(iii)Benefits. During the Employment Period, Executive shall be eligible to
participate in and be covered on the same basis as other senior management of
the Employer under all employee benefit plans and programs of the Employer
(subject to the terms and conditions of the applicable plan or program) and be
entitled to receive four (4) weeks of paid vacation per calendar year (pro-rated
for any partial calendar year worked).
(iv)Expenses. Employer shall pay or reimburse Executive for reasonable and
necessary expenses directly incurred by Executive in the course of Executive’s
employment by Employer in accordance with Employer’s standard policies and
practices as in effect from time to time. All reimbursements under this Section
1(b)(iv) shall be made as soon as practicable following submission of a
reimbursement request, but no later than the end of the year following the year
during which the underlying expense was incurred.
(c)Separation. The Employment Period will terminate immediately upon Executive’s
death. In addition, the Employer may, at any time, terminate the Employment
Period with or without Cause, or due to Executive’s Disability, in each case,
upon written notice to Executive of such termination, and Executive may
terminate the Employment Period without Good Reason upon thirty (30) days
advance written notice to the Employer. Executive may terminate the Employment
Period for Good Reason; provided, that, Good Reason shall not be deemed to exist
unless Executive notifies the Employer within fifteen (15) days after the
occurrence of the event which Executive believes constitutes the basis for Good
Reason, specifying the particular act or failure to act which Executive believes
constitutes the basis for Good Reason, the Employer does not cure such act or
failure to act within thirty (30) days after receipt of such notice, and
Executive actually has a Separation within thirty (30) days after the expiration
of the Employer’s thirty (30) day cure period. Effective immediately upon any
Separation, Executive shall resign, and shall be deemed to have resigned, from
all other officer, employee and director positions held by Executive with the
Employer or any of its Affiliates.
(d)Severance.
(i)Termination Without Cause or For Good Reason. If Executive’s employment with
the Employer and its Affiliates is terminated during the Employment Period by
the Employer without Cause or by Executive for Good Reason, the Employer shall
provide Executive with the following payments and benefits:
(1)
contingent upon the effectiveness of a general release of claims in form and
substance satisfactory to the Employer which is executed within forty-five (45)
days of the date of such Separation, (A) Base Salary continuation during the
period commencing on the sixtieth (60th) date following such Separation and
ending on the date that is two (2) years thereafter (with the first payment to
include a catch-up for any payroll dates between the date of such Separation and
the date of such first payment) and (B) solely if such Separation occurs within
twenty-four (24) months following a Change in Control (as defined in the Bravo
Brio Group, Inc. Stock Incentive Plan (as in effect on the date hereof)),
twenty-four (24) monthly payments equal to the amount it would cost Executive
for the monthly COBRA premiums for Executive and Executive’s eligible dependents
based on Executive’s coverage under the Company’s applicable plans as of the
termination date, with each monthly payment to be reduced by the amount that an
active employee would be required to pay for such coverage under the applicable
Company plans for such month, with such payments to commence on the sixtieth
(60th) date following such Separation and to end on the date that is






--------------------------------------------------------------------------------





twenty-four (24) months after such Separation (and with the first payment to
include the first two monthly installments); provided, that if Executive’s
employment with the Employer and its Affiliates is terminated by the Employer
without Cause or by Executive for Good Reason prior to the one (1) year of the
anniversary of the Effective Date, Executive shall only be entitled to Base
Salary continuation pursuant to Section 1(d)(i)(1)(A) for one (1) year after
such termination;
(2)
any accrued but unpaid Base Salary; and

(3)
any accrued and vested benefits under any employee benefit plan of the Employer
or its Affiliates in which Executive was participating immediately prior to such
Separation, such benefits to be provided in accordance with the terms of the
applicable employee benefit plan; provided that in no event shall Executive be
entitled to receive any payment for accrued but unused vacation time.

Notwithstanding the foregoing, if Executive breaches any of the provisions of
Section 2, Section 3 or Section 4 hereof, any and all remaining payments payable
pursuant to Section 1(d)(i)(1) shall be immediately forfeited.
Notwithstanding anything herein to the contrary, if Executive is a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the regulations issued thereunder, and a
payment or benefit provided for in this Section 1(d) would be subject to
additional tax under Code Section 409A if the payment or benefit is paid within
six months of Executive’s Separation, then such payment or benefit required
under this Agreement shall not be paid (or commence) until the first day which
is six (6) months after Executive’s Separation. In such case, any payments that
would otherwise have been made during such period shall be made to Executive in
a lump sum (without interest) as soon as administratively feasible subsequent to
the date that is six (6) months after Executive’s Separation.
(ii)Other Terminations. If Executive’s employment with the Employer and its
Affiliates is terminated during the Employment Period due to Executive’s death
or Disability, by the Employer for Cause or by Executive without Good Reason,
the sole obligation of the Employer and its Affiliates to Executive shall be to
pay to Executive (or Executive’s estate or beneficiaries, as the case may be)
(x) any accrued but unpaid Base Salary and (y) any accrued and vested benefits
under any employee benefit plan of the Employer or its Affiliates in which
Executive was participating immediately prior to Separation, such benefits to be
provided in accordance with the terms of the applicable employee benefit plan.
2.Confidential Information.
(a)Obligation to Maintain Confidentiality. Executive shall not, during or after
the Employment Period, without the prior express written consent of the Board,
directly or indirectly use or divulge, disclose or make available or accessible
any Confidential Information to any Person (other than when required to do so in
good faith to perform Executive’s duties and responsibilities under this
Agreement or when required to do so by a lawful order of a court of competent
jurisdiction, any governmental authority or agency, or any recognized subpoena
power). In the event that Executive becomes legally compelled (by oral
questions, interrogatories, request for information or documents, subpoena,
criminal or civil investigative demand or similar process) to disclose any of
the Confidential Information, then prior to such disclosure, Executive will
provide the Board with prompt written notice so that the Board may seek (with
Executive’s cooperation) a protective order or other appropriate remedy





--------------------------------------------------------------------------------





and/or waive compliance with the provisions of this Agreement. In the event that
such protective order or other remedy is not obtained, then Executive will
furnish only that portion of the Confidential Information which Executive is
advised by counsel is legally required, and will cooperate with the Board in the
Board’s efforts to obtain reliable assurance that confidential treatment will be
accorded to the Confidential Information. Executive shall also proffer to the
Employer, no later than the date of Separation for any reason, and without
retaining any copies, notes or excerpts thereof, all memoranda, computer disks
or other media, computer programs, diaries, notes, records, data, customer or
client lists, marketing plans and strategies, and any other documents consisting
of or containing Confidential Information that are in Executive’s actual or
constructive possession or which are subject to Executive’s control at such
time.
(b)Ownership of Property. Executive acknowledges that all discoveries, concepts,
ideas, inventions, innovations, improvements, developments, methods, processes,
programs, designs, analyses, drawings, recipes, reports, patent applications,
copyrightable work and mask work (whether or not including any Confidential
Information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to the Employer’s or any Affiliate of the Employer’s
actual or anticipated business, research and development, or existing or future
products or services and that are conceived, developed, contributed to, made, or
reduced to practice by Executive (either solely or jointly with others) while
employed by the Employer (including any of the foregoing that constitutes any
proprietary information or records) (“Work Product”) belong to the Employer or
any Affiliate of the Employer designated by the Employer, and Executive hereby
assigns, and agrees to assign, all of the above Work Product to the Employer or
such Affiliate of the Employer. Any copyrightable work prepared in whole or in
part by Executive in the course of Executive’s work for any of the foregoing
entities shall be deemed a “work made for hire” under the copyright laws, and
the Employer or such Affiliate of the Employer shall own all rights therein. To
the extent that any such copyrightable work is not a “work made for hire,”
Executive hereby assigns and agrees to assign to the Employer or such Affiliate
of the Employer all right, title, and interest, including without limitation,
copyright in and to such copyrightable work. Executive shall promptly disclose
such Work Product and copyrightable work to the Board and perform all actions
reasonably requested by the Board (whether during or after the Employment
Period) to establish and confirm the ownership of the Employer or such Affiliate
of the Employer (including, without limitation, assignments, consents, powers of
attorney and other instruments).
(c)Third Party Information. Executive understands that the Employer and its
Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Employer’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. During the Employment Period and
thereafter, and without in any way limiting the provisions of Section 2(a)
above, Executive will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than personnel and consultants of the
Employer or its Affiliates who need to know such information in connection with
their work for the Employer or any of its Affiliates) or use, except in
connection with Executive’s work for the Employer or any of its Affiliates,
Third Party Information unless expressly authorized by the Board in writing.
3.Non-Disparagement. Except as required by applicable law, rule or regulation or
any recognized subpoena power, Executive agrees that, during and after the
Employment Period, Executive shall not at any time make any statement or
representation, written or oral, which Executive knows or should know will, or
which Executive knows or should know is reasonably likely to, impair or
adversely affect in any way the reputation, goodwill, business, customer or
supplier relationships, or public relations of the Employer and/or any of its
Affiliates, and/or any of their respective partners, directors, employees or
officers. In the event that Executive becomes legally compelled (by oral
questions, interrogatories, request for information or documents, subpoena,
criminal or civil investigative demand or similar process) to make any such
statements or representations, then prior thereto, Executive will provide the
Board with prompt written notice so that the Board may seek (with Executive’s
cooperation) a protective order or





--------------------------------------------------------------------------------





other appropriate remedy and/or waive compliance with the provisions of this
Agreement. In the event that such protective order or other remedy is not
obtained, then Executive will only make such statements or representations which
Executive is advised by counsel are legally required, and will cooperate with
the Board in the Board’s efforts to obtain reliable assurance that confidential
treatment will be accorded to any such statements or representations.
4.Non-Competition and Non-Solicitation. Executive acknowledges that in the
course of Executive’s employment with the Employer, Executive has or will become
familiar with the Employer’s and its Affiliates’ trade secrets and with other
Confidential Information concerning the Employer and/or its Affiliates and that
Executive’s services have been and will be of special, unique and extraordinary
value to the Employer and its Affiliates. In consideration of the foregoing and
for other good and valuable consideration and as a material inducement to the
Employer to enter into this Agreement, Executive agrees that:
(a)Non-Competition. Executive shall not, while Executive is employed by the
Employer and for two (2) years after the date of any Separation (the “Restricted
Period”), directly or indirectly, engage, without the prior express written
consent of the Board, in any business or activity, whether as an employee,
consultant, partner, principal, agent, representative, director, stockholder or
in any other individual, corporate or representative capacity, or render any
services or provide any advice to any business, activity, service or Person, if
such business, activity, service or Person competes with the Business or could
reasonably be assumed to subsequently provide products or services which would
compete with the Business. In addition, Executive shall not, during the
Restricted Period, assist, help or otherwise support, without the prior express
written consent of the Employer, any Person, business or other activity, whether
as an employee, consultant, partner, principal, agent, representative, director,
stockholder or in any other individual, corporate or representative capacity, to
create, commence or otherwise initiate, or to develop, enhance or otherwise
further, any business or activity if such business or activity competes (or is
reasonably likely to compete (as determined by the Board in its sole
discretion)) with the Business. Notwithstanding the foregoing, Executive shall
not be prohibited during the Restricted Period from being a passive investor
where Executive owns not more than five percent (5%) of the outstanding capital
stock of any publicly-held company.
(b)Non-Solicitation. Executive shall not during the Restricted Period, (a) take
any action to solicit or divert any business or clients or customers away from
the Employer or any of its Affiliates, (b) induce customers, clients, business
partners, suppliers, agents, lessors, licensors, licensees, or other Persons
under contract or otherwise associated or doing business with the Employer or
any of its Affiliates to terminate, reduce or alter any such association or
business with or from the Employer or such Affiliate or (c) contact, solicit,
approach or hire any person employed by the Employer or any of its Affiliates or
who was an employee of the Employer or any of its Affiliates during the one (1)
year period prior to such contact, solicitation, approach or hiring.
(c)Injunctive Relief. The provisions of Section 2, Section 3 and Section 4
hereof are material inducements to the Employer entering into and performing
this Agreement. Executive acknowledges and agrees that the Employer will have no
adequate remedy at law, and would be irreparably harmed, if Executive breaches
or threatens to breach any of the provisions of Section 2, Section 3 or Section
4 of this Agreement. Executive agrees that the Employer shall be entitled to
equitable and/or injunctive relief to prevent any breach or threatened breach of
Section 2, Section 3 and/or Section 4 of this Agreement, and to specific
performance of each of the terms of such Sections in addition to any other legal
or equitable remedies that the Employer may have. Executive further agrees that
Executive shall not, in any equity proceeding relating to the enforcement of the
terms of Section 2, Section 3 and/or Section 4 of this Agreement, raise the
defense that the Employer has an adequate remedy at law.
(d)Special Severability. The terms and provisions of Section 2, Section 3 and
Section 4 of this Agreement are intended to be separate and divisible provisions
and if, for any reason, any one or more of them is held to be invalid or
unenforceable, neither the validity nor the enforceability of any other





--------------------------------------------------------------------------------





provision of this Agreement shall thereby be affected. It is the intention of
the parties to this Agreement that the potential restrictions on Executive’s
future employment imposed by such Sections be reasonable in both duration and
geographic scope and in all other respects. If for any reason any court of
competent jurisdiction shall find any provisions of Section 2, Section 3 and/or
Section 4 of this Agreement unreasonable in duration or geographic scope or
otherwise, Executive and the Employer agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.
(e)Extension of Restricted Period. If Executive breaches any of the covenants
contained in Section 4(a) or Section 4(b), then the Restricted Period shall be
extended for a period of time equal to the period of time during which Executive
is in breach of such restrictive covenant.
(f)Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 4 are in consideration of employment with the Employer and
additional good and valuable consideration. In addition, Executive agrees and
acknowledges that the restrictions contained in Section 2, Section 3 and Section
4 hereof do not preclude Executive from earning a living, nor do they
unreasonably impose limitations on Executive’s ability to earn a living.
5.Definitions.
“Affiliate” means, with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person.
“Board” means the Employer’s board of directors.
“Business” means operating casual and fast casual Italian restaurants within
North America.
“Cause” means (i) Executive’s fraud or material dishonesty in connection with
the performance of Executive’s duties for the Employer, (ii) the failure by
Executive (other than by reason of Disability) to substantially perform the
duties of Executive’s position as directed by the Chief Executive Officer and/or
his or her designee, which failure is not cured, if reasonably susceptible of
cure, within 10 business days after delivery of written notice thereof to
Executive, (iii) Executive’s conviction of a felony, or plea of guilty or nolo
contendere to, a charge of commission of a felony, or (iv) Executive’s
commission of any act, or violation of any law, that in the good faith judgment
of the Board could reasonably be expected to bring material disrepute to the
Employer or adversely affect Executive’s ability to perform Executive’s duties
for the Employer.
“Confidential Information” means all information respecting the business and
activities of the Employer or any Affiliate of the Employer, including, without
limitation, the clients, customers, suppliers, employees, consultants, computer
or other files, projects, products, computer disks or other media, computer
hardware or computer software programs, marketing plans, financial information,
methodologies, know-how, processes, practices, approaches, projections,
forecasts, formats, systems, trade secrets, data gathering methods and/or
strategies of the Employer or any Affiliate of the Employer. Notwithstanding the
immediately preceding sentence, Confidential Information shall not include any
information that is, or becomes, generally available to the public (unless such
availability occurs as a result of Executive’s breach of any portion of this
Agreement).
“Disability” means the disability of Executive caused by any physical or mental
injury, illness or incapacity as a result of which Executive is unable to
effectively perform the essential functions of Executive’s duties, with or
without reasonable accommodation, for a period of 180 consecutive calendar days,
as determined by the Board in good faith.
“Good Reason” means, without the consent of Executive, (i) a material diminution
in Executive’s Base Salary, (ii) a material diminution in Executive’s authority,
duties, or responsibilities, (iii) any change





--------------------------------------------------------------------------------





of Executive’s principal office location to a location more than 100 miles from
Columbus, Ohio, or (iv) any other action or inaction that constitutes a material
breach by the Employer of this Agreement.
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, an investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.
“Separation” means the cessation of employment of Executive with the Employer or
any successor thereto for any reason.
6.
Notices. Any notice provided for in this Agreement must be in writing and must
be either personally delivered, mailed by first class mail (postage prepaid and
return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated and shall be
effective upon receipt:

To the Employer:
Bravo Brio Restaurant Group, Inc.

777 Goodale Boulevard, Suite 100
Columbus, OH 43212
Attention: Chief Executive Officer


With a copy to Employer’s
counsel at:                James A. Lebovitz, Esq.
                                        Dechert LLP
Cira Center
2929 Arch Street
Philadelphia, PA 19104



To Executive:
at the address listed in the Employer’s personnel records

7.
General Provisions.

(a)Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will (except
as otherwise expressly provided herein) be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
(b)Entire Agreement. This Agreement contains the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto, including without
limitation any term sheets addressing potential provisions of this Agreement.
(c)No Strict Construction; Headings. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
(d)Counterparts. This Agreement may be executed and delivered in separate
counterparts (including by means of facsimile), each of which is deemed to be an
original and all of which taken





--------------------------------------------------------------------------------





together constitute one and the same agreement. This Agreement shall become
effective only when counterparts have been executed and delivered by all parties
whose names are set forth on the signature page(s) hereof.
(e)Successors and Assigns. This Agreement may be assigned by the Employer to one
of its Affiliates or to any successor to the Employer, but shall not be
assignable by Executive. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, the
Employer and their respective successors and assigns.
(f)Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of New York, applied without reference to
principles of conflict of laws.
(g)Dispute Resolution. Any dispute, controversy or claim arising out of or
relating to this Agreement, the breach, termination, enforcement,
interpretation, or validity thereof (including the determination of the scope or
applicability of this Section 8(g)), or its subject matter shall be settled by
binding arbitration before a single arbitrator in Columbus, OH, pursuant to the
Employment Dispute Resolution Rules of the American Arbitration Association. The
decision of the arbitrator shall be final and unappealable, and judgment on the
arbitration award may be entered in any court having jurisdiction thereof.
Except as may otherwise be determined by the arbitrator or required by law, all
costs of arbitration shall be equally split by the parties (except that the
parties will share equally in any filing fees associated with the arbitration).
Notwithstanding anything to the contrary, the Employer may at any time seek
injunctions or other forms of equitable relief from any court of competent
jurisdiction.
(h)Cooperation. During the Employment Period and thereafter, Executive shall
cooperate with the Employer and its Affiliates in any disputes with third
parties, internal investigations or administrative, regulatory or judicial
proceedings as reasonably requested by the Employer (including, without
limitation, Executive being available to the Employer upon reasonable notice and
at a reasonable location for interviews and factual investigations, appearing at
the Employer’s request to give testimony without requiring service of a subpoena
or other legal process, volunteering to the Employer all pertinent information
and turning over to the Employer all relevant documents which are or may come
into Executive’s possession, all at times and on schedules that are reasonably
consistent with Executive’s other permitted activities and commitments). In the
event the Employer requires Executive’s cooperation in accordance with this
Section after Executive’s Separation, the Employer shall reimburse Executive for
reasonable travel expenses (including lodging and meals, upon submission of
receipts).
(i)Representations. Executive represents and warrants to the Employer that (i)
Executive’s execution of this Agreement and the performance of Executive’s
obligations hereunder will not breach or be in conflict with any other agreement
to which Executive is a party or by which Executive is otherwise bound, and (ii)
Executive is not currently subject to any covenants against competition or
similar covenants or any court order that could preclude or otherwise affect the
performance of Executive’s duties and obligations hereunder.
(j)Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Employer and Executive.
(k)Withholding. All payments and benefits due to Executive under this Agreement
or otherwise shall be subject to withholding on account of federal, state and
local taxes, as determined by the Employer. Executive will be solely responsible
for such federal, state and local taxes resulting from any taxable income paid
to Executive hereunder or otherwise by the Employer and/or any Affiliate,
including without limitation any taxes imposed under Section 409A of the Code or
Section 4999 of the Code.
(l)Survival. This Agreement (except for the provisions of Sections 1(a) and (b))
shall survive a Separation and shall remain in full force and effect after such
Separation
(m)409A Compliance. This Agreement is intended to comply with Code Section 409A
and the parties hereto agree to interpret, apply and administer this Agreement
in the least restrictive manner necessary to comply therewith and without
resulting in any increase in the amounts owed hereunder by the Employer. No
reimbursement or in-kind benefit shall be subject to liquidation or exchange for
another





--------------------------------------------------------------------------------





benefit and the amount available for reimbursement, or in-kind benefits
provided, during any calendar year shall not affect the amount available for
reimbursement, or in-kind benefits to be provided, in a subsequent calendar
year. Any reimbursement to which Executive is entitled hereunder shall be made
no later than the last day of the calendar year following the calendar year in
which such expenses were incurred. Each severance installment hereunder is
intended to be a separate payment for purposes of Code Section 409A.
Notwithstanding anything contained herein to the contrary, in no event shall the
Employer or any Affiliate thereof be liable to Executive for any taxes or
penalties incurred by Executive under Code Section 409A.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.




BRAVO BRIO RESTAURANT GROUP, INC.


By:     /s/ Brian T. O’Malley    
Name:    Brian T. O’Malley
Title:    Chief Executive Officer


EXECUTIVE:




/s/ Diane D. Reed    
Diane D. Reed









